*579Dissenting and Concurring Opinion by
Judge Craig:
As due recompense for taking the right to strike away from our state and local police, the Pennsylvania Constitution and laws have provided for binding arbitration which
shall constitute a mandate ... to the lawmaking body of such political subdivision or of the Commonwealth, with respect to matters which require legislative action, to take the action necessary. . . .
Pa. Const, art. III, §31; same words adopted in Act of June 24, 1968, P.L. 237 (Act 111), §4, 43 P.S. §217.4.
Has the legislature discriminated against the state police by depriving them, as a class set apart, from the quid pro quo of binding pension-benefit arbitration which remains available to the local police of every city, borough and township?
Certainly there is not a word in 71 Pa. C. S. §5955 which effects any such violation of equal protection of laws. In pertinent part, it reads:
Pension rights of State employees shall be determined solely by this part or any amendment thereto, and no collective bargaining agreement between the Commonwealth and its employees shall be construed to change any of the provisions herein.
That law does not mention anything about binding arbitration or arbitration awards. The legislators have told us, in 1 Pa. C. S. §1921(b), to give their words, when expressed in such unambiguous language, the plain meaning; judges are not to overlook the letter of the law in order to invoke their own view of its spirit.
And a straightforward literal reading of the passage is consistent with the principle of preferring an interpretation which has a constitutionally valid non-discriminatory effect, in view of the fact that there is no law *580which, by any reading, eliminates binding arbitration as to local police pensions.
Because the constitution, as the highest law of the state, has unequivocally empowered arbitrators to issue a “mandate ... to the lawmaking body ... of the Commonwealth, with respect to matters which require legislative action,” there is nothing unthinkable in leaving that power alone while raising up a statutory barrier against effecting a “change” in the Retirement Code by agreement alone.
Moreover, there is nothing which empowers this court to amend 71 Pa. C. S. §5955 by inserting “nor any arbitration award” into its prohibitory phrase, regardless of the undoubted sincerity of the concern which prompts such a judicial reading.
To contend, as the Commonwealth does, that pension arbitration for the state police was eliminated from Act 111 by the Retirement Codes repealer of Act 111 “insofar as inconsistent with the provisions of section 5955,” is to beg the question. Section 5955 presents no inconsistency with the binding arbitration provisions of Act 111, unless words about arbitration are injected into section 5955, where they cannot now be found.
As the Pennsylvania Supreme Court said in Harney v. Russo, 435 Pa. 183, 255 A.2d 560 (1969), Act 111 was intended to prevent strikes by police, as public guardians in critical safety positions. Just as clearly, Pa. Const, art. III, §31 authorized, and Act 111 implemented, the arbitration power to carry forward that same purpose, by supplying a deserved alternative.
The pension award can stand, upon a solid constitutional and statutory foundation, subject only to the unresolved original jurisdiction proceedings.
The remaining holdings — sustaining the constitutionality of Act 111 and the effectiveness of the unenforceability provision, denying judgment on the *581pleadings and summary judgment, and dealing with court, martials and the unit certification of supervisors — are soundly based as well stated in Judge Doyles majority opinion.
However, rejection of our reasoning in State Conference of State Police Lodges of Fraternal Order of Police v. Commonwealth, 104 Pa. Commonwealth Ct. 447, 522 A.2d 136 (1987), leaves the constitutionality of section 5955 without an explicit resolution because the majority holding in State Conference was based upon .an interpretation of that section which obviated the constitutional problem. Because the state police (FOP) have been entitled to rely upon that State Conference holding, the FOP understandably has not pursued the constitutional question in this case. Hence, it appears that the FOP will have the right now to be heard on the constitutional issues resurrected by this courts changed position.
Judge Colins and Judge McGinley join in this dissenting and concurring opinion.